Case 2:12-md-02327 Document 7248 Filed 11/29/18 Page 1 of 6 PageID #: 185923




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                               MDL 2327

-------------------------------------------------
THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                                   PRETRIAL ORDER # 323
                           (Order re: Mandatory Status Conference for
                          Certain Remaining Plaintiffs in Ethicon MDL)


        For reasons appearing to the court, it is ORDERED as follows:

    1. Plaintiffs and their counsel, where they are represented, in the cases identified in the

        attached Exhibit A who have alleged claims against Ethicon, Inc. and/or Johnson &

        Johnson (hereinafter collectively referred to as “Ethicon”) are directed to appear for a

        mandatory status conference on Friday, February 15, 2019, at 10:00 a.m. in Charleston

        at the Robert C. Byrd United States Courthouse, Room 6600. Individual plaintiffs whose

        cases are scheduled for a status conference shall appear in person for the conference along

        with counsel of record.

    2. Any plaintiff who fails to comply with this PTO may be subject to a substantial sanction,

        including dismissal with prejudice.

    3. The filing of a proper dismissal pursuant to Rule 41 of the Federal Rules of Civil Procedure

        before the status conference will relieve any plaintiff and her counsel from attending the

        status conference.
                                                    1
Case 2:12-md-02327 Document 7248 Filed 11/29/18 Page 2 of 6 PageID #: 185924



  4. The court further requires the presence of the following counsel: (1) for Ethicon: Donna

     Jacobs and Eric Hudson; (2) for plaintiffs’ co-coordinating co-lead counsel: Henry Garrard;

     and (3) for plaintiffs’ co-leadership counsel in MDL 2327: Tom Cartmell and Renee

     Baggett.

         The Court DIRECTS the Clerk to file a copy of this order in 2:12-md-2327 and in the

     cases listed on Exhibit A. The order may be accessed through the CM/ECF system or the

     Court’s website at www.wvsd.uscourts.gov.

                                          ENTER: November 29, 2018




                                              2
     Case 2:12-md-02327 Document 7248 Filed 11/29/18 Page 3 of 6 PageID #: 185925
                                    EXHIBIT A
                                     PTO 323
      Civil Action No.   Plaintiff(s) Name                      Plaintiff(s)' counsel
1     2:12-cv-02994      Trammell, Vicki & Randall W.           Akin Mears; Daniels & Gentle
2     2:13-cv-31447      Galloway, Tanya M.                     Aylstock Witkin
3     2:14-cv-12999      Painter, Charlene Marie                Aylstock Witkin
4     2:14-cv-20668      Catlett, Brenda Lee                    Aylstock Witkin
5     2:16-cv-01908      Derrisseaux, Verla                     Aylstock Witkin
                                                                Aylstock Witkin; Hughes &
      2:14-cv-26647      Hardin, Alice & William, Sr.
6                                                               Coleman
      2:13-cv-25754      Peele-Rice, Crystal E.                 Aylstock Witkin; Miller Weisbrod
7
8     2:15-cv-05238      Read, Paula S.                         Clark Love & Hutson
9     2:17-cv-04358      Walters, Anna S. & Wayne C.            Clark Love & Hutson
                                                                Cohen, Placitella & Roth; Akin
      2:12-cv-04090      McCurdy, Kim D.
10                                                              Mears; Daniels & Gentle
11    2:16-cv-07227      Catlin, Margaret                       Cutter Law
12    2:16-cv-09095      Bruenning, Angela                      Cutter Law
13    2:16-cv-09838      Cruz, Paulina                          Cutter Law
14    2:17-cv-02021      Manning, Debra                         Cutter Law
15    2:12-cv-09611      Anselmo, Tina M. & John                Daniels & Gentle
16    2:12-cv-09760      Lentz, Bonnie J. & Thomas              Daniels & Gentle
17    2:13-cv-26112      Smigiel, Laura                         Daniels & Gentle
18    2:13-cv-26727      Busch, Lola M.                         Daniels & Gentle
19    2:14-cv-06205      Moreno, Elaine I. & Juan               Daniels & Gentle
20    2:14-cv-11382      Utrera, Samantha K.                    Daniels & Gentle
21    2:14-cv-16867      Pinson, Evelyn E.                      Daniels & Gentle
   2:14-cv-20285         Hawk, Pauline S. Latham & Richard A. Daniels & Gentle
22
23 2:14-cv-30023         Hinthorn, Barbara J.                   Daniels & Gentle
                                                                Daniels & Gentle; Daniels &
      2:13-cv-21996      Propes, Vicki
24                                                              Tredennick
25    2:13-cv-19556      Langley, Kimberly                      Discepolo
26    2:13-cv-27218      Randol, Shannon                        Doyle Lowther
27    2:13-cv-04611      Flores, Arnulfa & Lorenzo              Fleming Nolen & Jez
28    2:14-cv-16688      Tejeda, Carmen Lynn                    Grossman Roth
29    2:13-cv-26649      Sego, Sondra & Frederick               Hodges Law Firm
30    2:12-cv-07987      Stapleton, Shannon & Vansel            Kell Lampin
31    2:12-cv-09647      Baker, Freedom & Franklin Bates, Jr.   Kell Lampin
32    2:12-cv-09883      Maddux, Teresa                         Kell Lampin
33    2:13-cv-07080      Bodiford, Brenda & Raymond             Kell Lampin
34    2:13-cv-07990      Washington, Carole                     Kell Lampin
35    2:13-cv-11107      Joosten, Gaylene                       Kell Lampin
36    2:13-cv-03282      Notter, Angela & Daron                 Kline & Specter
37    2:13-cv-09178      Elliott, Michlene M.                   Kline & Specter
38    2:13-cv-09712      Waters, Paula                          Kline & Specter
39    2:13-cv-09785      Binks, Tammy & Richard                 Kline & Specter
     Case 2:12-md-02327 Document 7248 Filed 11/29/18 Page 4 of 6 PageID #: 185926
                                    EXHIBIT A
                                     PTO 323
      Civil Action No.   Plaintiff(s) Name                Plaintiff(s)' counsel
40    2:13-cv-22564      Cuevas, Martha & Abraham         Kline & Specter
41    2:13-cv-22693      Carder, Dolores & Aubrey         Kline & Specter
42    2:13-cv-22697      Murn, Linda - 124072             Kline & Specter
43    2:13-cv-23073      Beverly, Trisha                  Kline & Specter
44    2:13-cv-24262      Nelson, Erin                     Kline & Specter
45    2:13-cv-28083      Howell, Jeanie & Douglas         Kline & Specter
46    2:13-cv-30843      Johnson, Lena S.                 Kline & Specter
47    2:14-cv-00051      Simpson, Ramona                  Kline & Specter
48    2:14-cv-01377      Smith, Clarice                   Kline & Specter
49    2:14-cv-28379      Demontoya, Rose                  Kline & Specter
50    2:15-cv-00184      Maddock, Melissa                 Kline & Specter
51    2:15-cv-03049      Hileman, Rena & Albert           Kline & Specter
52    2:15-cv-03304      Dill, Mary E. & Michael F.       Kline & Specter
53    2:15-cv-04300      Sevek, Penny & David             Kline & Specter
54    2:15-cv-05601      Montgomery, Cheilion F.          Kline & Specter
55    2:15-cv-05941      CarterCorn, Pamela               Kline & Specter
56    2:15-cv-07092      Ercolani, Marcella               Kline & Specter
57    2:15-cv-08107      Alpha, Sheila                    Kline & Specter
58    2:15-cv-11332      Nash, Marianne                   Kline & Specter
59    2:14-cv-01680      Vazquez-Nitschneider, Laura      Kline & Spector
60    2:13-cv-07671      Sutton, Kimberly & Jason Scott   Mueller Law
61    2:13-cv-08069      Beliew, Betty & Bobby            Mueller Law
62    2:13-cv-08851      Peridore, Courtney & Linsy       Mueller Law
63    2:13-cv-08957      Williams, Laverne                Mueller Law
64    2:16-cv-10143      Rowe, Alberta H.                 Napoli Shkolnik
65    2:15-cv-14939      Powell, Penny                    Oliver Law Group
66    2:13-cv-05768      Guajardo, Velia                  Pro se
67    2:13-cv-30509      Hau, Carrie A.                   Pro se
68    2:14-cv-06428      Hoeltzner, Paula                 Pro se
69    2:14-cv-14174      Walker, Nancy K                  Pro se
70    2:14-cv-25588      Crumpler, Montee                 Pro se
71    2:15-cv-02538      Carter, Mistie                   Pro se
72    2:15-cv-02935      Hobson, Stephanie                Pro se
73    2:15-cv-02945      Lindsey, Lorilynn R.             Pro se
74    2:15-cv-03129      Winsborough, Shannon P.          Pro se
75    2:15-cv-07878      Forero-Salazar, Yaned            Pro se
76    2:16-cv-00433      Foley, Teresa                    Pro se
77    2:16-cv-08000      Fischer, Roberta                 Pro se
78    2:16-cv-11679      Benson, Kathy Myers              Pro se
79    2:16-cv-12229      Pantoja, Tracy Lynn              Pro se
80    2:17-cv-00859      Macdonald, Michele               Pro se
81    2:17-cv-00861      Aldrich, Teresa                  Pro se
82    2:17-cv-00868      Ratliff, Daphne                  Pro se
83    2:17-cv-00869      Policastro, Suie                 Pro se
     Case 2:12-md-02327 Document 7248 Filed 11/29/18 Page 5 of 6 PageID #: 185927
                                    EXHIBIT A
                                     PTO 323
      Civil Action No.   Plaintiff(s) Name                    Plaintiff(s)' counsel
84    2:17-cv-00881      Harris, Judy A.                      Pro se
85    2:17-cv-00917      Brown, Denise                        Pro se
86    2:17-cv-01108      Szelest, Lisa                        Pro se
87    2:17-cv-01111      Sildack, Melissa                     Pro se
88    2:17-cv-01115      Rodgers, Stephanie                   Pro se
89    2:17-cv-01124      Houseknecht, Debra                   Pro se
90    2:17-cv-01126      Griesing, Betty                      Pro se
91    2:17-cv-01127      Gang, Debra                          Pro se
92    2:15-cv-03828      Adams, Stacy Hamlin & Allen          Richard J. Plezia & Associates
93    2:15-cv-03831      O'Donnel, Nancy & Patrick            Richard J. Plezia & Associates
94    2:15-cv-13607      Sapp, Renee & William D.             Richard J. Plezia & Associates
95    2:15-cv-13608      Doss, Paula - 167274                 Richard J. Plezia & Associates
96    2:13-cv-17141      Passarello, Diane                    Robinson Calcagnie
                                                              Robinson Calcagnie; The Moody
      2:13-cv-26079      Hale, Angela & John
97                                                            Law Firm
                                                              Robinson Calcagnie; The Moody
      2:16-cv-00852      Price, Sharon & Jack
98                                                            Law Firm
                                                              Robinson Calcagnie; The Moody
      2:16-cv-00869      Johnson, Lauren & Ronald
 99                                                           Law Firm
100   2:12-cv-02269      Shell, Kathy & Roger                 Simmons Hanly Conroy
101   2:13-cv-02317      Belisle, Julie A.                    Simmons Hanly Conroy
102   2:13-cv-06813      Kirby, Brenda L. & Jeffrey           Simmons Hanly Conroy
103   2:13-cv-07511      McCubbins, Brenda                    Simmons Hanly Conroy
104   2:13-cv-24791      Zellem, Cathy L.                     Simmons Hanly Conroy
105   2:14-cv-02925      Gabel, Tina L.                       Simmons Hanly Conroy
106   2:14-cv-02954      Choate, Penny L.                     Simmons Hanly Conroy
107   2:14-cv-02955      Crandall, Lisa L. & Jason            Simmons Hanly Conroy
108   2:14-cv-04334      Pine, Carrie                         Simmons Hanly Conroy
109   2:14-cv-05301      Rich-Maynard, Michelle R. & Johnny   Simmons Hanly Conroy
110   2:14-cv-05314      Scofield, Bonnie                     Simmons Hanly Conroy
111   2:14-cv-07095      Baker, Stacey J.                     Simmons Hanly Conroy
112   2:14-cv-07177      White, Kimberly F.                   Simmons Hanly Conroy
113   2:14-cv-27138      Jones, Judith L.                     Simmons Hanly Conroy
114   2:15-cv-14745      Spicer, Sarah L.                     Simmons Hanly Conroy
115   2:13-cv-13818      Clanton, Brandie                     Solis Law Firm
116   2:13-cv-15452      Baber, Jo Ann                        Solis Law Firm
                         Gomez, Leslie Lee & Ignacio Gomez
      2:13-cv-15778                                           Solis Law Firm
117                      Vasquez
118   2:13-cv-15940      Cardenas, Diana                      Solis Law Firm
119   2:13-cv-18616      Alvarado, Clarita & Jose Guadalupe   Solis Law Firm
120   2:13-cv-18733      Ayala, Maria                         Solis Law Firm
121   2:13-cv-18837      Garza, Martha & Juan Antonio         Solis Law Firm
122   2:15-cv-02111      Olson, Cathryn                       Stark & Stark
123   2:15-cv-02112      Renter, Victoria                     Stark & Stark
  Case 2:12-md-02327 Document 7248 Filed 11/29/18 Page 6 of 6 PageID #: 185928
                                 EXHIBIT A
                                  PTO 323
      Civil Action No.   Plaintiff(s) Name             Plaintiff(s)' counsel
124   2:15-cv-05019      Fahnestock, Martha            Stark & Stark
125   2:15-cv-05530      Henriques, Stephanie          Stark & Stark
126   2:15-cv-06456      Crouch, Delores               Stark & Stark
127   2:15-cv-12817      Whitehurst, Melinda           Stark & Stark
128   2:15-cv-14573      Antonson, Dorothy             Stark & Stark
                                                       The Law Offices of Ben C.
      2:16-cv-01521      Johnson, Kimberly
129                                                    Martin; The Talaksa Law Firm
130   2:13-cv-27269      Snyder, Patience & Matthew    The Miller Firm
131   2:13-cv-29401      Robinson, Belinda             The Miller Firm
132   2:14-cv-17479      De Saint Phalle, Jacqueline   The Miller Firm
133   2:14-cv-18584      Mouser, Brenda & Charles      The Miller Firm
134   2:14-cv-18586      Mendez, Graciela & Refugio    The Miller Firm
135   2:13-cv-13080      Stephens, Tammy               Wagstaff & Cartmell
136   2:13-cv-20755      Oliver, Patsy                 Wagstaff & Cartmell
137   2:14-cv-18220      Rounds, Clara                 Wagstaff & Cartmell
138   2:14-cv-24528      Laney, Minnie                 Wagstaff & Cartmell
139   2:14-cv-29092      Willes, Lynne                 Wagstaff & Cartmell
140   2:15-cv-04146      Munsch, Sheila & Larry        Wagstaff & Cartmell
141   2:16-cv-03282      Wilkerson, Barbara            Wagstaff & Cartmell
142   2:16-cv-03288      Williams, Sandy               Wagstaff & Cartmell
143   2:16-cv-03361      Williams, Clara & Sam         Wagstaff & Cartmell
144   2:16-cv-03449      Jimenez-Gonzalez, Maria       Wagstaff & Cartmell
145   2:16-cv-03562      Neil, Donna                   Wagstaff & Cartmell
146   2:16-cv-08589      Wormsley, Janet               Wagstaff & Cartmell
147   2:17-cv-04427      McCaig, D. Carlene            Wagstaff & Cartmell
148   2:18-cv-00033      Wyatt, Crystal                Wagstaff & Cartmell
149   2:16-cv-06022      Haley, Shirley                Wilshire Law Firm
